          Case 3:15-cv-03820-JD Document 605 Filed 05/15/20 Page 1 of 3




 1   Steve W. Berman (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   1301 Second Avenue, Suite 2000
     Seattle, WA 98101
 3   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 4   steve@hbsslaw.com

 5   Shana E. Scarlett (217895)
     Benjamin J. Siegel (256260)
 6   HAGENS BERMAN SOBOL SHAPIRO LLP
     715 Hearst Avenue, Suite 202
 7   Berkeley, CA 94710
     Telephone: (510) 725-3000
 8   Facsimile: (510) 725-3001
     shanas@hbsslaw.com
 9   bens@hbsslaw.com

10   Kit A. Pierson (pro hac vice)
     Daniel A. Small (pro hac vice)
11   COHEN MILSTEIN SELLERS & TOLL PLLC
     1100 New York Ave. NW, Suite 500, West Tower
12
     Washington, DC 20005
13   Telephone: (202) 408-4600
     kpierson@cohenmilstein.com
14   dsmall@cohenmilstein.com
15   Co-Lead Class Counsel for Direct Purchaser Plaintiffs
     [Additional Counsel Listed on Signature Page]
16
                                   UNITED STATES DISTRICT COURT
17
                                  NORTHERN DISTRICT OF CALIFORNIA
18
                                      SAN FRANCISCO DIVISION
19
     IN RE RESISTORS ANTITRUST                               Case No. 3:15-cv-03820-JD
20   LITIGATION
21                                                       DIRECT PURCHASER PLAINTIFFS’
     This Documents Relates to:                          NOTICE CONCERNING REDUCING
22                                                       REIMBURSED EXPENSES FOR
     DIRECT PURCHASER ACTIONS                            CLASS COUNSEL AND INCREASING
23                                                       DISTRIBUTION TO THE
                                                         SETTLEMENT CLASS
24

25

26

27

28


     010554-11 1210801v1
             Case 3:15-cv-03820-JD Document 605 Filed 05/15/20 Page 2 of 3




 1             Direct Purchaser Plaintiffs (“DPPs”) respectfully submit this Notice to inform the Court of a

 2   correction to the amount of litigation expenses to be reimbursed to DPP Class Counsel,1 resulting in

 3   a reduction in the expenses reimbursed to Class Counsel and an increase in the funds available for

 4   distribution to the Settlement Class.

 5             On October 7, 2019, DPPs filed their Revised Motion for Attorneys’ Fees, Expenses, and

 6   Service Award (“Revised Motion”). ECF No. 560. In the Revised Motion, DPPs requested

 7   reimbursement of litigation expenses totaling $1,889,492.86. Id. at 1, 25. On March 24, 2020, this

 8   Court issued an Order Granting DPPs’ Revised Motion for an Award of Attorneys’ Fees,

 9   Reimbursement of Expenses, and Service Award for the Class Representative, which, inter alia,

10   granted DPPs’ request for reimbursement of litigation expenses. ECF No. 587.

11             In their Revised Motion, DPPs requested reimbursement of $1,740,150.99 in litigation

12   expenses paid from the Litigation Fund jointly funded by DPP Class Counsel.2 DPPs also requested

13   reimbursement of $12,092.06 in litigation expenses paid directly by Hagens Berman3 and $61,518.88
14   in litigation expenses paid directly by Cohen Milstein.4 DPPs attached supporting documentation for
15   the expenses in all three categories to the Revised Motion.5
16             In preparing for distribution, DPP Class Counsel again confirmed that the amounts requested
17   in these three categories are correct. But in conducting this review, Class Counsel discovered an
18   error in the total sum of these three figures – the Revised Motion reflected a total of $1,889,492.86,
19   but the correct sum is $1,813,761.93 (a difference of $75,730.93). We apologize for the inadvertent

20   error. In order to address this issue, DPP Class Counsel will include an additional $75,730.93 in the

21

22       1
          “DPP Class Counsel” means Hagens Berman Sobol Shapiro LLP (“Hagens Berman”) and
23   Cohen Milstein Sellers & Toll PLLC (“Cohen Milstein”).
        2
          See Declaration of Steve W. Berman in Support of DPPs’ Revised Motion for Attorneys’ Fees,
24   Expenses and Service Award (“Berman Decl.”), ¶¶ 20-27 & Exs. 6-7, Oct. 7, 2019, ECF No. 560-2.
        3
25        See id., ¶¶ 28-30 & Exs. 8-9.
         4
           See Declaration of Emmy L. Levens in Support of DPPs’ Revised Motion For Attorneys’ Fees,
26   Expenses and Service Award (“Levens Decl.”), ¶¶ 55-59 & Exs. 6-7, Oct. 7, 2019, ECF No. 560-3
     (detailing expenses incurred by Cohen Milstein, including $34 of parking expenses not requested in
27   the total).
         5
28         Berman Decl., Ex. 6-9; Levens Decl., Exs. 6-7.
     DPPS’ NOTICE CONCERNING EXPENSES
     - Case No.: 15-cv-03820-JD
                                                      -1-
     010554-11 1210801v1
          Case 3:15-cv-03820-JD Document 605 Filed 05/15/20 Page 3 of 3




 1   net settlement fund to be distributed to the Settlement Class and will reduce DPP Class Counsel’s

 2   reimbursed expenses by the same amount.

 3

 4   DATED: May 15, 2020                         HAGENS BERMAN SOBOL SHAPIRO LLP

 5
                                                 By         /s/ Steve W. Berman
 6                                                         STEVE W. BERMAN

 7                                               1301 Second Avenue, Suite 2000
                                                 Seattle, WA 98101
 8                                               Telephone: (206) 623-7292
                                                 Facsimile: (206) 623-0594
 9                                               steve@hbsslaw.com

10                                               Shana E. Scarlett (217895)
                                                 Benjamin J. Siegel (256260)
11                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                                 715 Hearst Avenue, Suite 202
12                                               Berkeley, CA 94710
                                                 Telephone: (510) 725-3000
13                                               Facsimile: (510) 725-3001
                                                 shanas@hbsslaw.com
14                                               bens@hbsslaw.com

15                                               Kit A. Pierson (pro hac vice)
                                                 Daniel A. Small (pro hac vice)
16                                               Emmy L. Levens (pro hac vice)
                                                 Robert A. Braun (pro hac vice)
17
                                                 COHEN MILSTEIN SELLERS & TOLL PLLC
18                                               1100 New York Ave. NW, Suite 500, West Tower
                                                 Washington, DC 20005
19                                               Telephone: (202) 408-4600
                                                 kpierson@cohenmilstein.com
20                                               dsmall@cohenmilstein.com
                                                 elevens@cohenmilstein.com
21                                               rbraun@cohenmilstein.com
22                                               Co-Lead Class Counsel for Direct Purchaser Plaintiffs
23

24

25

26

27

28
     DPPS’ NOTICE CONCERNING EXPENSES
     - Case No.: 15-cv-03820-JD
                                                   -2-
     010554-11 1210801v1
